Pee Curiam :
The only substantial question in this case arises under the plea of the statute of limitations. The age of the claim is such that the statute constitutes a good defense unless the plaintiffs prove some admission to avoid the effect thereof. Unfortunately for them the defendant did pay all that he admitted to be due or unpaid. The effort now is to recover something that he did not admit that he was in any manner liable for, hut which the plaintiffs allege he was once liable for and for which he ought to have admitted that he was still liable. This is rather a novel way of avoiding the effect of the statute, and there was no error in holding it to be a bar to the plaintiffs’ right to recover.
Judgment affirmed.